IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. AP-77,046

                       HENRY WATKINS SKINNER, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON DIRECT APPEAL OF AN ORDER GRANTING DNA TESTING
       FROM CAUSE NO. 5216 IN THE 31ST JUDICIAL DISTRICT COURT
                            GRAY COUNTY

       Per curiam.


                                         ORDER

       The trial court and the parties in this case agreed to DNA testing of certain items,

and the trial court issued an order memorializing this agreement and stating that the

testing was pursuant to Texas Code of Criminal Procedure Article 64.03. After the

results of the testing were received, the trial court issued an order purportedly under

Article 64.04 in which it held that, after examining the results of the testing, had the

results been available during the trial of the case, it was not reasonably probable that
                                                                                Skinner - 2

appellant would not have been convicted. On September 4, 2014, this Court received a

notice of appeal which purports to appeal this ruling.

       Upon reviewing the case, this Court has determined that it is unclear whether this

case is properly before it. Because there is a question regarding whether this appeal arises

from a properly filed Texas Code of Criminal Procedure Chapter 64 motion requesting

DNA testing or whether it arises from something else, the Court suggests that the parties

be prepared to address this issue at oral argument. See State v. Patrick, 86 S.W.3d 592

(Tex. Crim. App. 2002).

       IT IS SO ORDERED THIS THE 18 th DAY OF MARCH, 2015.




Do Not Publish